          Case 1:19-cv-07773-ER Document 25 Filed 11/12/19 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




                                              November 12, 2019

ECF

Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Lisa Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal
       Representatives of The Estate of Jeffrey E. Epstein, et al., 1:19-cv-07773 (ER)

Dear Judge Ramos:

         We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein (incorrectly named herein as “Joint Personal Representatives” of the Estate of
Jeffrey E. Epstein), Nine East 71st Street, Corporation, Financial Trust Company, Inc., NES,
LLC, and HBRK Associates, Inc. (together, “Defendants”) in the referenced action. We write to
respectfully request a two week extension of Defendants’ time to answer, move or otherwise
respond to Plaintiff’s Complaint, from November 15, 2019 to November 29, 2019. There is no
Initial Pretrial Conference scheduled in this matter. The requested extension would not affect
any other scheduled dates in this action. We request this short extension because motion
practice at this time would be detrimental to the potential for a non-adversarial resolution of this
action.

        This is the first request for an extension of this deadline. The Court previously So
Ordered the parties’ agreement whereby we accepted service of Plaintiff’s Complaint and
setting the November 15 response deadline (ECF #24).

         Plaintiff’s counsel does not consent to this request, stating: “I cannot agree to extend
your time to respond any further and cannot agree to postpone the conference.” However, as
explained above, this is the first request to extend the November 15 deadline; and there is no
Initial Pretrial Conference scheduled in this action.

       Thank you for your attention to this matter.

                                              Respectfully submitted,

                                              s/ Bennet J. Moskowitz
                                              Bennet J. Moskowitz
